950 So. 2d 1267 (2007)
Elijah JACKSON, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-616.
District Court of Appeal of Florida, Second District.
March 16, 2007.
James Marion Moorman, Public Defender, and Deborah K. Brueckheimer, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Donna S. Koch, Assistant Attorney General, Tampa, for Appellee.
KELLY, Judge.
Elijah Jackson, Jr., appeals from his judgment and sentence for the grand theft of three Xerox machines. We find merit only in his argument that the trial court erred in imposing certain costs at sentencing.
Jackson filed a motion under Florida Rule of Criminal Procedure 3.800(b)(2) challenging the imposition of certain costs. The trial court granted the motion by order dated May 4, 2006, and entered an amended cost order. However, the amended cost order did not itemize all of the statutory costs and failed to strike other costs that the court acknowledged were improperly imposed. As Jackson points out, the trial court entered a second order correcting these errors on July 20, 2006, but the order was not rendered within sixty days of the filing of his rule 3.800(b)(2) motion and was therefore a nullity. See Whitmore v. State, 910 So. 2d 308 (Fla. 2d DCA 2005). After sixty days, Jackson's motion was deemed denied. See Moore v. State, 933 So. 2d 42 (Fla. 2d DCA 2006).
Accordingly, we affirm Jackson's judgment and sentence and remand for the entry of an amended cost order that reflects the trial court's corrections in its May 4, 2006, order correcting sentencing error.
Affirmed; remanded with directions.
NORTHCUTT and LAROSE, JJ., Concur.